DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/22/2020, 10/26/2020, 6/23/2021, 6/30/2021, 8/6/2022 are being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 6/7/2022”.  Applicant’s amendments of claims 1,14,18,23-24; cancellation of claims 7,8, 13, 21 and 16 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-6, 9-12, 14-15, 17-20, 22-24 are pending wherein claims 1 and 18 are independent.  
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the third organic” in line 15 of claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer", "cover" “sequentially” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “function word indicating close proximity”, “one thickness lying over or under another”, “to lay something over” “following a particular order” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US 2012/0243092 A1 hereinafter Muller) in view of Kim, Moongon (US 2016/0285038 A1 hereinafter Kim).
Regarding Claim 1, Muller discloses in Fig 1-3:  A display panel comprising, 
a display substrate (314); 
a light emitting unit (300) on the display substrate [0052]; and 
a first organic layer (202 comprising polymer/ an organic layer and a barrier or inorganic layer) [0055, 0066] covering the plurality of light emitting units; 
wherein a surface of the first organic layer opposite from the light emitting units comprises a plurality of raised portions and a plurality of recessed portions (See Fig 1) [0020-0023, 0066], and 
the first organic layer (202 – first polymer layer) is directly in contact with the plurality of light emitting units (300); 
the display panel further includes a first inorganic layer (first barrier layer over first polymer layer, a second organic layer (second polymer layer above first barrier layer, a second inorganic layer (second barrier layer over second polymer layer, and a third organic layer (305) [0062];
the first organic layer, the first inorganic layer, the second organic layer, the second inorganic layer, and the third organic layer are sequentially arranged in a direction away from the display substrate (See Fig 3 and mark-up below),
the first inorganic layer, the second organic layer, and the second inorganic layer conform to a surface profile formed by the plurality of raised portions and the plurality of recessed portions (See profile of 202 in Fig 2), and 
the third organic layer (305) has a flat top surface at a side of the third organic third opposite from the display substrate (314).

    PNG
    media_image1.png
    552
    615
    media_image1.png
    Greyscale

Examiner notes that even though Muller discloses a single LED in Fig 3, one of ordinary skilled in the art would understand that there are a plurality of light emitting units that are all covered by the barrier stack comprising the first organic layer.
Additionally, Mueller in [0055] discloses that the barrier layer 202 can be a multi-layer barrier stack comprising alternating layers of barrier layer and polymer layers and hence one of ordinary skilled in the art would find it obvious that the first organic layer in the barrier stack would be in direct contact with the OLED and then the first inorganic layer, the second organic layer, and the second inorganic layer and the third organic layer are formed thereupon.
Mueller does not specifically disclose: the display panel includes a plurality of light emitting units and further includes a dam structure, and the plurality of light emitting units is surrounded by the dam structure; there is an edge area between an edge of the first organic layer and a front edge of the dam structure, and the first inorganic layer and the second inorganic layer are in contact with each other in the edge area; and the first organic layer and the second organic layer form bank angles less than 90 degree to transit to the edge area.
However, Kim in a similar display device disclose in Fig 1-2: the display panel includes a plurality of light emitting devices (in the display area DA) that are covered by the encapsulation layer 300; the display panel further includes a dam structure (120), and the plurality of light emitting units (See Fig 1) is surrounded by the dam structure; there is an edge area (See Fig 2)  between an edge of the first organic layer (310) and a front edge of the dam structure (120), and the first inorganic layer (320) and the second inorganic layer (340) are in contact with each other in the edge area; and the first organic layer (310) and the second organic layer(330) form bank angles less than 90 degree to transit to the edge area (See mark-up below) [0039, 0064, 0066].

    PNG
    media_image2.png
    592
    788
    media_image2.png
    Greyscale

References Muller and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Muller with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Muller and Kim so that the display panel includes a plurality of light emitting units and further includes a dam structure, and the plurality of light emitting units is surrounded by the dam structure; there is an edge area between an edge of the first organic layer and a front edge of the dam structure, and the first inorganic layer and the second inorganic layer are in contact with each other in the edge area; and the first organic layer and the second organic layer form bank angles less than 90 degree to transit to the edge area as taught by Kim in Muller’s device since, the dam region  prevents or reduces organic materials for forming organic films of the thin-film encapsulation layer  from flowing towards an edge of the substrate while forming the organic films , thereby preventing or reducing an edge tail of the organic films from being formed. [0066].
Regarding Claim 2, Muller and Kim disclose: The display panel according to claim 1, Muller discloses in Fig 1-3: wherein the first organic layer comprises at least a material selected from the group consisting of polydimethylsiloxane , polyimides, silicone resins, polyurethane, acrylic resins, rubber and their derivatives, and mixtures thereof [0055].
Regarding Claim 3, Muller and Kim disclose: The display panel according to claim 1, Muller discloses in Fig 1-3: wherein the plurality of raised portions and the plurality of recessed portions are alternatively arranged in both a first direction and a second direction, and the first direction is perpendicular to the second direction [0020-0021] See Fig 1. 
Regarding Claim 4, Muller and Kim disclose: The display panel according to claim 1, Muller discloses in Fig 1-3:  wherein the plurality of raised portions and the plurality of recessed portions substantially have a same amplitude [0049, 0052] See Fig 1 and Fig 2. Examiner notes that Muller discloses that the undulations in the organic layer have a sinusoidal profile in [0045 -0049] and thus discloses that the raised portions and recessed portions have the same amplitude.
Regarding Claim 5, Muller and Kim disclose: The display panel according to claim 1, Muller discloses in Fig 1-3: wherein the plurality of the raised portions is transitioned continuously to the plurality of the recessed portions respectively [0020-0021] See Fig 1.
Regarding Claim 6, Muller and Kim disclose: The display panel according to claim 1, Muller discloses in Fig 1-3: wherein a side of a cross-section of the first organic layer (organic layer in 202] in a plane perpendicular to the display substrate opposite from the display substrate has a shape of a sine wave [0052].
Regarding Claim 14, Muller and Kim disclose: The display panel according to claim 1.
Muller does not disclose: wherein the first inorganic layer and/or the second inorganic layer extend to the dam structure and directly covers a top surface of the dam structure.
However, Kim in a similar device teaches in Fig 2: wherein the first inorganic layer (320) and/or the second inorganic layer (340) extend to the dam structure (120) and directly covers a top surface of the dam structure (See Fig 2).
References Muller and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Muller with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Muller and Kim so that the display panel further comprising a dam structure, wherein the plurality of light emitting units is surrounded by the dam structure as taught by Kim in Muller’s device since, the dam region  prevents or reduces organic materials for forming organic films of the thin-film encapsulation layer  from flowing towards an edge of the substrate while forming the organic films , thereby preventing or reducing an edge tail of the organic films from being formed [0066].
Regarding Claim 17, Muller and Kim disclose: A display apparatus, comprising the display panel according to claim 1 [0039 of Mueller] .
Regarding Claim 18, Muller discloses in Fig 1-3: A method of manufacturing a display panel, comprising: 
providing a display substrate (314) with a plurality of light emitting units (see note for claim 1 with regards to Choi) on the display substrate; and
forming a first organic layer (first polymer organic layer in 202) covering the plurality of light emitting units; 
forming a first inorganic layer (first barrier layer), a second organic layer (second polymer layer), a second inorganic layer (second barrier layer) and a third organic layer (305) on the first organic layer sequentially [0062];
wherein a surface of the first organic layer opposite from the light emitting units comprises a plurality of raised portions and a plurality of recessed portions (See Fig 1,2), and 
the first organic layer is directly in contact with the plurality of light emitting units (See Fig 3);
 the first inorganic layer, the second organic layer, and the second inorganic layer conform to a surface profile formed by the plurality of raised portions and the plurality of recessed portions (See profile of 202 in Fig 2), and 
the third organic layer (305) has a flat top surface at a side of the third organic third opposite from the display substrate (314).
Examiner notes that even though Muller discloses a single LED in Fig 3, one of ordinary skilled in the art would understand that there are a plurality of light emitting units that are all covered by the barrier stack.
Additionally, Mueller in [0055] discloses that the barrier layer 202 can be a multi-layer barrier stack comprising alternating layers of barrier layer and polymer layers and hence one of ordinary skilled in the art would find it obvious that the first organic layer in the barrier stack would be in direct contact with the OLED and then the first inorganic layer, the second organic layer, and the second inorganic layer and the third organic layer are formed thereupon.
Mueller specifically does not disclose: the display panel further includes a a dam structure, and the plurality of light emitting units is surrounded by the dam structure; there is an edge area between an edge of the first organic layer and a front edge of the dam structure, and the first inorganic layer and the second inorganic layer are in contact with each other in the edge area; and the first organic layer and the second organic layer form bank angles less than 90 degree to transit to the edge area.
However, Kim in a similar display device manufacturing method disclose in Fig 1-2: the display panel includes a plurality of light emitting devices (in the display area DA) that are covered by the encapsulation layer 300; the display panel further includes a dam structure (120), and the plurality of light emitting units (See Fig 1) is surrounded by the dam structure; there is an edge area (See Fig 2)  between an edge of the first organic layer (310) and a front edge of the dam structure (120), and the first inorganic layer (320) and the second inorganic layer (340) are in contact with each other in the edge area; and the first organic layer (310) and the second organic layer(330) form bank angles less than 90 degree to transit to the edge area (See mark-up for claim 1) [0039, 0064, 0066].
References Muller and Kim are analogous art because they both are directed to manufacture of display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Muller with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Muller and Kim so that the display panel includes a plurality of light emitting units and further includes a dam structure, and the plurality of light emitting units is surrounded by the dam structure; there is an edge area between an edge of the first organic layer and a front edge of the dam structure, and the first inorganic layer and the second inorganic layer are in contact with each other in the edge area; and the first organic layer and the second organic layer form bank angles less than 90 degree to transit to the edge area as taught by Kim in Muller’s device since, the dam region  prevents or reduces organic materials for forming organic films of the thin-film encapsulation layer  from flowing towards an edge of the substrate while forming the organic films , thereby preventing or reducing an edge tail of the organic films from being formed. [0066].
Regarding Claim 19, Mueller and Kim disclose: The method according to claim 18, Muller discloses in Fig 1-3: wherein forming the first organic layer covering the plurality of light emitting units comprises: forming a film of an organic material; forming the plurality of recessed portions on the film of the organic material; and forming the plurality of raised portions among the plurality of recessed portions [0041, 0042, 0055].
Regarding Claim 23, Muller and Choi disclose: The display panel according to claim 1.
Muller does not disclose:  the dam structure surrounds the third organic layer, and the third organic layer is disposed on the second inorganic layer.
However, Kim in a similar device teaches in Fig 1-2: the dam structure surrounds the display area DA which includes the encapsulation layer and hence the third organic layer [0080] wherein the third organic layer is disposed on the second inorganic layer. [0066]. Note that Kim discloses that the encapsulation layer could comprise additional alternating layers of organic and inorganic layers and that the dam structure prevents a tail formation of the organic layer 310/330 and hence the organic layer (third) is disposed inside the dam structure and is formed on the second inorganic layer [0066- 0068, 0080]
References Muller and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Muller with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Muller and Kim so that the dam structure surrounds the third organic layer, and the third organic layer is disposed on the second inorganic layer as taught by Kim in Muller’s device since, the dam region  prevents or reduces organic materials for forming organic films of the thin-film encapsulation layer  from flowing towards an edge of the substrate while forming the organic films , thereby preventing or reducing an edge tail of the organic films from being formed. [0066].
Regarding Claim 24, Muller and Kim disclose: The method according to claim 19.
Muller does not disclose: forming a dam structure surrounding the plurality of light emitting units, wherein the dam structure surrounds the third organic layer, and the third organic layer is disposed on the second inorganic layer.
However, Kim in a similar device teaches in Fig 1-2: forming a dam structure surrounding the display area DA which includes the plurality of light emitting units, the encapsulation layer (which includes the third organic layer) and hence the third organic layer [0080] wherein the third organic layer is disposed on the second inorganic layer. [0066]. Note that Kim discloses that the encapsulation layer could comprise additional alternating layers of organic and inorganic layers and that the dam structure prevents a tail formation of the organic layer 310/330 and hence the organic layer (third) is disposed inside the dam structure and is formed on the second inorganic layer [0066- 0068, 0080]
References Muller and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Muller with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Muller and Kim so that forming a dam structure surrounding the plurality of light emitting units, wherein the dam structure surrounds the third organic layer, and the third organic layer is disposed on the second inorganic layer as taught by Kim in Muller’s device since, the dam region  prevents or reduces organic materials for forming organic films of the thin-film encapsulation layer  from flowing towards an edge of the substrate while forming the organic films , thereby preventing or reducing an edge tail of the organic films from being formed. [0066].

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US 2012/0243092 A1 hereinafter Muller) and in view of Kim, Moongon (US 2016/0285038 A1 hereinafter Kim) and further in view of Choi et al (US 2018/0046221 A1 hereinafter Choi).
Regarding Claim 9, Muller and Kim disclose: The display panel according to claim 1.
Muller and Kim do not disclose: further comprising a pixel defining layer, wherein the pixel defining layer defines the plurality of light emitting units, and the first organic layer is directly in contact with the pixel defining layer.
However, Choi in a similar device teaches in Fig 4: further comprising a pixel defining layer (206), wherein the pixel defining layer defines the plurality of light emitting units, and the barrier layer (230) is directly in contact with the pixel defining layer (206) [0040, 0062].
References Muller, Kim and Choi are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Muller and Kim with the specified features of Choi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Muller, Kim and Choi so that the display panel further comprising a pixel defining layer, wherein the pixel defining layer defines the plurality of light emitting units, and the first organic layer is directly in contact with the pixel defining layer as taught by Choi in Muller’s and Kim’s device since, this provides for a display device which has an even stress distribution and minimal damage to metal layers in the display [0037].
Regarding Claim 10, Muller, Kim and Choi disclose: The display panel according to claim 9.
Muller, Kim and Choi do not disclose: wherein a first distance from a crest of one of the plurality of raised portions to a top surface of the pixel defining layer is in a range from about 3um to about 11um; a second distance from a trough of one of the plurality of the recessed portions to the top surface of the pixel defining layer is in a range from about 1um to about 8um; and the first distance is bigger than the second distance.
However, the Applicant has not disclosed that having the first distance and the second distance in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that these distances affect the thickness of the first organic layer and hence the coverage over the light emitting device and the thickness of the display device and thus the first and second distances would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the first and second distances” as "result effective variables”, and arrive at the recited limitation.
Regarding Claim 11, Muller, Kim and Choi disclose: The display panel according to claim 10, Muller further discloses in Fig 1-3: wherein a distance between crests of two adjacent raised portions is substantially the same with a distance between troughs of two adjacent recessed portions (profile of the undulating portions is sinusoidal: See Fig 1) [0045].
Regarding Claim 12, Muller, Kim and Choi disclose: The display panel according to claim 9, wherein an orthographic projection of the first organic layer (organic layer in 220) on the display substrate (314) covers an orthographic projection of the light emitting unit on the display substrate, and an orthographic projection of the first inorganic layer (inorganic layer) on the display substrate (314) covers an orthographic projection of the first organic layer on the display substrate. Examiner notes that since the barrier layer 202 comprises the first organic layer and the first inorganic layer stacked on one another, it is obvious that the orthographic projections cover one another. Additionally, since the first organic layer is formed on the light emitting units, it’s orthographic projection is covered by the orthographic projection of the first organic layer on the substrate.
Muller does not disclose: a plurality of light emitting units.
However, Kim in a similar device teaches in Fig 1: wherein the plurality of light emitting units (OLED) is included in the display area (See Fig 1).
References Muller, Kim and Choi are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Muller and Choi with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Muller, Kim and Choi so that the display panel further comprises plurality of light emitting units as taught by Kim in Muller’s and Choi’s device since, it is common knowledge in LED arts that a display panel has a multitude of light emitting devices.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US 2012/0243092 A1 hereinafter Muller) and in view of Han et al (US 8,624,487 B2 hereinafter Han).
Regarding Claim 15, Muller, Choi  and Kim disclose: The display panel according to claim 9.
Muller, Choi and Kim specifically do not disclose: wherein a Young's modulus of the first organic layer is not larger than a Young’s modulus of the second organic layer.
However, Han in a similar display device disclose in Col 4 lines 13-15, 40-65: that the organic polymer layer in the barrier stack of alternating organic and inorganic layers includes polydimethylsiloxane, polyimides, silicone resins, polyurethane and several other polymers. Examiner further notes that the Youngs modulus of a given layer depends upon its deposition process, composition and additives. Thus, one of ordinary skilled in the art would find it obvious to choose the first organic layer with a lower Youngs modulus so that it conforms to the underlying device with no gaps (for optimal protection) and good adhesion than a second organic layer.
References Muller, Kim, Choi and Han are analogous art because they both are directed to manufacturing of display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Muller, Choi and Kim with the specified features of Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Muller, Choi, Kim and Han so that a Young's modulus of the first organic layer is not larger than a Young’s modulus of the second organic layer as taught by Han in Muller’s, Choi’s and Kim’s device since, this provides for an effective barrier stack for the display devices.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US 2012/0243092 A1 hereinafter Muller) and in view of Jain et al (US 2016/0024322 A1 hereinafter Jain).
Regarding Claim 20, Muller and Kim disclose: The method according to claim 19.
Muller and Kim do not disclose:  wherein forming the film of the organic material comprises: forming a film of oligomers by an ink-jet printing technique; and curing the film of the oligomers by ultra violet light to form the film of the organic material.
However, Jain in a similar display device disclose in Fig 1 and [0034, 0035,0038]: wherein forming the film of the organic material comprises: forming a film of oligomers by an ink-jet printing technique; and curing the film of the oligomers by ultra violet light to form the film of the organic material.
References Muller, Kim and Jain are analogous art because they both are directed to manufacturing of display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Muller and Kim with the specified features of Jain because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Muller, Kim and Choi so that forming the film of the organic material comprises: forming a film of oligomers by an ink-jet printing technique; and curing the film of the oligomers by ultra violet light to form the film of the organic material as taught by Jain in Muller’s and Kim’s  device since, this provides for a a high-volume, high yield process for a variety of OLED devices (abstract).
Regarding Claim 22, Muller and Kim disclose: The method according to claim 19. Muller further discloses: wherein the plurality of raised portions is formed on the film of the organic material among the plurality of recessed portions (See Fig 1) [0046, 0055].
Muller and Kim do not disclose:  wherein the plurality of raised portions is formed on the film of the organic material among the plurality of recessed portions by an ink-jet printing technique.
However, Jain in a similar display device disclose in Fig 1 and [0034, 0035,0038]: wherein the film of the organic material is formed by an ink-jet printing technique.
References Muller, Kim and Jain are analogous art because they both are directed to manufacturing of display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Muller and Kim with the specified features of Jain because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Muller, Kim and Jain so that the film of the organic material is formed by an ink-jet printing technique as taught by Jain in Muller’s and Kim’s  device since, this provides for a high-volume, high yield process for a variety of OLED devices (abstract) and ink-jet printing is one of the common processes used for forming organic layers in semiconductor arts.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner agrees with Applicant’s arguments with respect to Mueller and Choi references in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Mueller over Kim  as seen above.
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811